DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 10/9/2020. Claims 1-20 are examined.

Claim Objections
Claim 1 and 13 objected to because of the following informalities:  The claim language “first information” is unclear in regards to the claim limitation regarding “characteristics information”.  Please distinguish these limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Kim (U.S. 20210354305).

Regarding claim 1,
Kim discloses: An electronic apparatus, comprising: a camera configured to capture an image ([0009] a serving robot including a camera to obtain image data); a communication interface (Fig. 1-110); a memory configured to store at least one instruction (Fig. 1-170); and a processor (Fig. 1-180) configured to: obtain characteristics information of a user based on the image ([0021] The customer reaction data may include at least one of image data including at least one of the facial expression or the gesture, which is associated with the food, of the customer, or voice data including a voice of the customer, which is associated with the food); based on the characteristics information of the user being obtained, identify whether first information corresponding to the characteristics information is stored in the memory ([0166] The processor 480 may obtain the customer management information of the identified customer from the customer management information of each of a plurality of customers stored in the database); based on the corresponding first information not being stored in the memory, generate identification information ([0009] and to generate or update customer management information corresponding to the customer based on the estimated reaction) corresponding to the characteristics information of the user ([0015] identify the customer based on the obtained customer feature data, and obtain customer management information corresponding to the customer, from a database); perform mapping of the characteristics information and the identification information of the user and store in the memory ([0227] The processor 480 may obtain customer reaction data for the customer during the meal, using the camera 442 and/or the microphone 422. For example, the customer reaction data may include image data including the facial expressions or gesture of the customer, and/or voice data including the voice of the customer); and control the communication interface to transmit the characteristics information and the identification information of the user to a second electronic apparatus wherein the electronic apparatus and the second electronic apparatus are located in a specific space ([0196] Referring to FIG. 10, the serving robot 400 may obtain customer feature data (S210) and may transmit the obtained customer feature data to the server 200a (S215)), and each of the electronic apparatus and the second electronic apparatus is configured to perform at least one of services provided in the specific space ([0109] a situation applied to a restaurant in which a serving robot and a serving system provide foods).

Regarding claim 2,
Kim discloses The electronic apparatus of claim 1, wherein the processor is further configured to: based on the corresponding first information being stored in the memory, obtain the identification information of the user mapped in the corresponding first information from the memory, and perform the at least one of the services based on the obtained identification information ([0166] obtain the customer management information of the identified customer from the database; [0167] The customer management information may include various pieces of information associated with the customer who have visited the shop; [0170] May provide the customer with at least one menu recommend based on at least one piece of information of the order history). 

Regarding claim 3, 
Kim discloses The electronic apparatus of claim 1, wherein the processor is further configured to, based on the at least one of the services being performed, control the communication interface to transmit, to a server, second information excluding facial recognition information from among the characteristics information related to the at least one of the services ([0227] The processor 480 may obtain customer reaction data for the customer during the meal, using the camera 442 and/or the microphone 422. For example, the customer reaction data may include image data including… voice data including the voice of the customer; [0012] communication unit to transmit the customer reaction data to the server). 

Regarding claim 4,
Kim discloses The electronic apparatus of claim 1, wherein the processor is further configured to, based on the at least one of the services being performed, control the communication interface to transmit the first information related to service performed and the characteristics information to the second electronic apparatus through a peer to peer (P2P) communication ([0232] According to an embodiment, the processor 480 may transmit the obtained customer reaction data to the server 200a; [0012] communication unit to transmit the customer reaction data to the server), and wherein the characteristics information comprises facial recognition information of the user ([0227] The processor 480 may obtain customer reaction data for the customer during the meal, using the camera 442 and/or the microphone 422. For example, the customer reaction data may include image data including the facial expressions or gesture of the customer; [0012] communication unit to transmit the customer reaction data to the server). 

Regarding claim 5,
Kim discloses The electronic apparatus of claim 1, wherein the processor is further configured to control the communication interface to transmit second information excluding facial recognition information from among the characteristics information to a server (([0227] The processor 480 may obtain customer reaction data for the customer during the meal, using the camera 442 and/or the microphone 422. For example, the customer reaction data may include image data including… voice data including the voice of the customer; [0012] communication unit to transmit the customer reaction data to the server), receive, from the server, service performance information with respect to the second information, and provide recommended service information based on the received service performance information ([0170] For example, the processor 480 may provide the customer with at least one menu recommend based on at least one piece of information of the order history, the favorite menu, the allergy or dislike food ingredient, the preferred taste, and the hate taste contained in the customer management information). 

Regarding claim 6,
Kim discloses The electronic apparatus of claim 5, wherein the processor is further configured to, based on one from among a plurality of service information comprised in the recommended service information being selected by the user, provide additional service information on the selected recommended service information ([0171] The customer may select one or two or more of the at least one recommended menu, based on the information on the at least one recommended menu provided from the serving robot 400, or may select another menu which is not included in the at least one recommended menu), and based on one from among a plurality of additional service information being selected by the user, control the communication interface to transmit, to the server, a request to update the additional service information with respect to the recommended service information ([0170] For example, the processor 480 may provide the customer with at least one menu recommend based on at least one piece of information of the order history, the favorite menu, the allergy or dislike food ingredient, the preferred taste, and the hate taste contained in the customer management information; [0017] The processor may update at least one of the allergy or dislike food ingredient, the preferred taste, the hate taste, or the favorite food menu, which is the item of the customer management information, based on the estimated reaction). 

Regarding claim 7,
Kim discloses The electronic apparatus of claim 1, wherein the processor is further configured to store, in the memory, the identification information and the characteristics information of the user received from the second electronic apparatus through the communication interface ([0148] The memory 470 may further store data for identification of the customer, and customer management information. ; [0166] The processor 480 may obtain the customer management information of the identified customer from the customer management information of each of a plurality of customers stored in the database). 

Regarding claim 11,
Kim discloses The electronic apparatus of claim 1, wherein the memory is configured to store a learning network model trained to obtain the characteristics information of the user based on an input image, and wherein the processor is further configured to obtain the characteristics information of the user by inputting the image to the learning network model ([0011] According to an embodiment, the serving robot may further include a memory to store a learning model learned by a learning processor, and the processor may estimate the reaction of the customer from the customer reaction data, through the learning model stored in the memory). 

Regarding claim 12,
Kim discloses The electronic apparatus of claim 1, wherein at least one of the electronic apparatus or the second electronic apparatus is a moving robot that moves within the specific space ([0144] The traveling unit 462, which is used to move (travel) the serving robot 400).

Regarding claim 13,
Kim discloses: A control method of an electronic apparatus, the comprising: obtaining characteristics information of a user ([0021] The customer reaction data may include at least one of image data including at least one of the facial expression or the gesture, which is associated with the food, of the customer, or voice data including a voice of the customer, which is associated with the food) based on an image captured by a camera of the electronic device ([0009] a serving robot including a camera to obtain image data); based on the characteristics information of the user being obtained, identify whether first information corresponding to the characteristics information is stored in the electronic apparatus ([0166] The processor 480 may obtain the customer management information of the identified customer from the customer management information of each of a plurality of customers stored in the database); based on the corresponding first information not being stored in the electronic apparatus, generating identification information ([0009] and to generate or update customer management information corresponding to the customer based on the estimated reaction) corresponding to the characteristics information of the user ([0015] identify the customer based on the obtained customer feature data, and obtain customer management information corresponding to the customer, from a database); mapping of the characteristics information and the identification information of the user ([0227] The processor 480 may obtain customer reaction data for the customer during the meal, using the camera 442 and/or the microphone 422. For example, the customer reaction data may include image data including the facial expressions or gesture of the customer, and/or voice data including the voice of the customer); and transmitting the characteristics information and the identification information of the user to a second electronic apparatus wherein the electronic apparatus and the second electronic apparatus are located in a specific space ([0196] Referring to FIG. 10, the serving robot 400 may obtain customer feature data (S210) and may transmit the obtained customer feature data to the server 200a (S215)), and each of the electronic apparatus and the second electronic apparatus performs at least one of services provided in the specific space ([0109] a situation applied to a restaurant in which a serving robot and a serving system provide foods).

Regarding claim 14,
Kim discloses The control method of claim 13, the method further comprising: based on the corresponding first information being stored in the electronic apparatus, obtaining the identification information of the user mapped in the corresponding first information from the electronic apparatus, and perform the at least one of the services based on the obtained identification information ([0166] obtain the customer management information of the identified customer from the database; [0167] The customer management information may include various pieces of information associated with the customer who have visited the shop; [0170] May provide the customer with at least one menu recommend based on at least one piece of information of the order history). 

Regarding claim 15, 
Kim discloses The control method of claim 13, the method further comprising: based on the at least one of the services being performed, transmitting, to a server, second information excluding facial recognition information from among the characteristics information related to the at least one of the services ([0227] The processor 480 may obtain customer reaction data for the customer during the meal, using the camera 442 and/or the microphone 422. For example, the customer reaction data may include image data including… voice data including the voice of the customer; [0012] communication unit to transmit the customer reaction data to the server). 

Regarding claim 16,
Kim discloses The control method of claim 13, the method further comprising: based on the at least one of the services being performed, transmitting the first information related to service performed and the characteristics information to the second electronic apparatus through a peer to peer (P2P) communication ([0232] According to an embodiment, the processor 480 may transmit the obtained customer reaction data to the server 200a; [0012] communication unit to transmit the customer reaction data to the server), wherein the characteristics information comprises facial recognition information of the user ([0227] The processor 480 may obtain customer reaction data for the customer during the meal, using the camera 442 and/or the microphone 422. For example, the customer reaction data may include image data including the facial expressions or gesture of the customer; [0012] communication unit to transmit the customer reaction data to the server). 

Regarding claim 17,
Kim discloses The control method of claim 13, the method further comprising: transmitting second information excluding facial recognition information from among the characteristics information to a server ([0227] The processor 480 may obtain customer reaction data for the customer during the meal, using the camera 442 and/or the microphone 422. For example, the customer reaction data may include image data including… voice data including the voice of the customer; [0012] communication unit to transmit the customer reaction data to the server), receiving, from the server, service performance information with respect to the second information, and providing recommended service information based on the received service performance information ([0170] For example, the processor 480 may provide the customer with at least one menu recommend based on at least one piece of information of the order history, the favorite menu, the allergy or dislike food ingredient, the preferred taste, and the hate taste contained in the customer management information). 

Regarding claim 18,
Kim discloses The control method of claim 17, the method further comprising: based on one of a plurality of service information comprised in the recommended service information being selected by the user, provide additional service information on the selected recommended service information ([0171] The customer may select one or two or more of the at least one recommended menu, based on the information on the at least one recommended menu provided from the serving robot 400, or may select another menu which is not included in the at least one recommended menu), and based on one of a plurality of additional service information being selected by the user, transmitting, to the server, a request to update the additional service information with respect to the recommended service information ([0170] For example, the processor 480 may provide the customer with at least one menu recommend based on at least one piece of information of the order history, the favorite menu, the allergy or dislike food ingredient, the preferred taste, and the hate taste contained in the customer management information; [0017] The processor may update at least one of the allergy or dislike food ingredient, the preferred taste, the hate taste, or the favorite food menu, which is the item of the customer management information, based on the estimated reaction). 

Regarding claim 19,
Kim discloses The control method of claim 13, the method further comprising: storing the identification information and the characteristics information of the user received from the second electronic apparatus ([0148] The memory 470 may further store data for identification of the customer, and customer management information. ; [0166] The processor 480 may obtain the customer management information of the identified customer from the customer management information of each of a plurality of customers stored in the database). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 20210354305), in view of MacLaurin (U.S. 20160189149).

Regarding claim 8,
Kim discloses The electronic apparatus of claim 1, wherein the processor is further configured to: based on respective characteristics information of a plurality of users being obtained from the image, generate respective identification information corresponding to each of the respective characteristics information of the plurality of users ([0193] According to an embodiment, the processor 480 may generate or update customer management information based on order information of each of customers 700 and 710.; [0185] Referring to FIG. 8, the processor 480 may identify each of the customers 700, 710 present in the table), and generate identification information ([0009] and to generate or update customer management information corresponding to the customer based on the estimated reaction), generate characteristics information based on at least one of the respective characteristics information of the plurality of users ([0021] The customer reaction data may include at least one of image data including at least one of the facial expression or the gesture, which is associated with the food, of the customer, or voice data including a voice of the customer, which is associated with the food; [0117] In this case, algorithms or program data for customer identification, and algorithm or program data for customer reaction estimation may be stored in server 200a and/or serving robot 400. [0162] The memory 170 may store the feature information on each of a plurality of customers), and control the communication interface to transmit the respective identification information of the each of the plurality of users, the respective characteristics information, the identification information and the characteristics information to the second electronic apparatus ([0196] Referring to FIG. 10, the serving robot 400 may obtain customer feature data (S210) and may transmit the obtained customer feature data to the server 200a (S215)).

Kim does not disclose:
group identification information by grouping a plurality of identification information
group characteristics information based on at least one of the respective characteristics information of the plurality of users

However, in the same field of endeavor MacLaurin discloses: 
group identification information by grouping a plurality of identification information
group characteristics information based on at least one of the respective characteristics information of the plurality of users ([0071] Biometric system 110 may determine a group characteristic of users 102 in the group and/or identify users 102 in the group based on biometric data determined using the images and/or image sequences captured by biometric capture device 330d. The group characteristics may relate to, for example, gender, age, and/or emotional state. Biometric system 110 may display targeted advertisement on display panel 318 based on the determined group characteristics).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of MacLaurin in the serving robots of Kim by Identifying groups of customers. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to provide targeted information to the group (0071). A person of ordinary skill could have reasonably used the targeted advertisements as in MacLaurin in the menu items of Kim because a person of ordinary skill would have reasonably concluded that the characteristics of groups can be used to identify groups (0071).

Regarding claim 9,
Kim and MacLauren disclose: The electronic apparatus of claim 8, 
Kim further discloses: wherein the processor is further configured to, based on the at least one of the services being performed, control the communication interface to transmit, to the server, the first information related to the at least one of the services performed and the group characteristics information ([0232] According to an embodiment, the processor 480 may transmit the obtained customer reaction data to the server 200a; [0012] communication unit to transmit the customer reaction data to the server; [0196] Referring to FIG. 10, the serving robot 400 may obtain customer feature data (S210) and may transmit the obtained customer feature data to the server 200a). 

Regarding claim 20,
Kim discloses The control method of claim 13, the method further comprising: based on respective characteristics information of a plurality of users being obtained from the image, generating respective identification information corresponding to each of the respective characteristics information of the plurality of users ([0193] According to an embodiment, the processor 480 may generate or update customer management information based on order information of each of customers 700 and 710.; [0185] Referring to FIG. 8, the processor 480 may identify each of the customers 700, 710 present in the table), and generating identification information ([0009] and to generate or update customer management information corresponding to the customer based on the estimated reaction), generating characteristics information based on at least one of the respective characteristics information of the plurality of users ([0021] The customer reaction data may include at least one of image data including at least one of the facial expression or the gesture, which is associated with the food, of the customer, or voice data including a voice of the customer, which is associated with the food; [0117] In this case, algorithms or program data for customer identification, and algorithm or program data for customer reaction estimation may be stored in server 200a and/or serving robot 400. [0162] The memory 170 may store the feature information on each of a plurality of customers), and transmitting the respective identification information of the each of the plurality of users, the respective characteristics information, the identification information and the characteristics information to the second electronic apparatus ([0196] Referring to FIG. 10, the serving robot 400 may obtain customer feature data (S210) and may transmit the obtained customer feature data to the server 200a (S215)).

Kim does not disclose:
group identification information by grouping a plurality of identification information
group characteristics information based on at least one of the respective characteristics information of the plurality of users

However, in the same field of endeavor MacLaurin discloses: 
group identification information by grouping a plurality of identification information
group characteristics information based on at least one of the respective characteristics information of the plurality of users ([0071] Biometric system 110 may determine a group characteristic of users 102 in the group and/or identify users 102 in the group based on biometric data determined using the images and/or image sequences captured by biometric capture device 330d. The group characteristics may relate to, for example, gender, age, and/or emotional state. Biometric system 110 may display targeted advertisement on display panel 318 based on the determined group characteristics).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of MacLaurin in the serving robots of Kim by Identifying groups of customers. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to provide targeted information to the group (0071). A person of ordinary skill could have reasonably used the targeted advertisements as in MacLaurin in the menu items of Kim because a person of ordinary skill would have reasonably concluded that the characteristics of groups can be used to identify groups (0071).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 20210354305), in view of Baldasare (U.S. 20200412133).

Regarding claim 10,
Kim discloses: The electronic apparatus of claim 1, 
Kim does not disclose: wherein the processor is further configured to, based on identifying at least one of a predetermined time passing, a predetermined period passing, or the user leaving the specific space after obtaining the characteristics information, delete the characteristics information and the identification information of the user from the memory. 
However, in the same field of endeavor Baldasare discloses: wherein the processor is further configured to, based on identifying at least one of a predetermined time passing, a predetermined period passing, or the user leaving the specific space after obtaining the characteristics information, delete the characteristics information and the identification information of the user from the memory ([0192] e.g., user information is maintained for a certain period of time after transactions are made). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Baldasare in the serving robots of Kim by deleting PII from memory after a time period. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to allow owners or operators of the exemplary disclosed system to respond to alleged fraud or theft situations (0192).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to THOMAS A CARNES whose telephone number is (571)272-4378. The examiner can
normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/T.A.C./
Examiner, Art Unit 2436

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436